Title: To George Washington from Samuel Holden Parsons, 4 May 1781
From: Parsons, Samuel Holden
To: Washington, George


                        
                            Dr General
                            Redding 4th May 1781
                        
                        I was favor’d yesterday with your Letter of the 30h of April & shall as soon as possible send the Men
                            you direct.
                        I find an Uneasiness arises among the Officers respecting the Appointment of several Field Officers in the
                            Light Infantry under the Command of the Marquis; if there shall be any alteration in that Command, I would request your
                            Excellency to appoint Lt Colo. Gray of the Connecticut Line to the Command of the Battalions from
                            that Line.
                        Capt. Hunter is now with me respecting a Number of Persons taken when I had a Command to West Chester in
                            January; who are not inlisted with the Enemy & whom they will not exchange; Six of which viz: John Shaeldon,
                            Elijah Williams, Edward Bugbee, Abraham Lent, William Ryer, and Nathl Conkling on Conversation with
                            Capt. Hunter I am satisfied it will be best to parole Home to return When cal’d for; if your Excellency should be of that
                            Opinion I shall wish the Necessary Orders to be given for the Purpose. I am with great Respect your Excellency’s Obedt
                            Servt
                        
                            Saml H. Parsons
                        
                    